DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraus ( US 5382250)
Regarding claim 1, Kraus discloses a kit comprising: a cranial drill system (figure 1) comprising: at least one surgical drill element (C:1, L:15-17, hand operated drill or power drill) configured to drill into a skull and to form an opening in the skull; and the kit further comprising a guide element  (figures 2-4) and a spike (13) for piercing at least one of a dura and a brain, wherein the guide element comprises a through hole configured to guide the spike, the guide element being locatable in the opening through engagement with the opening (figure 1).
Regarding claim 2, Kraus discloses all of the limitations set forth in claim 1  wherein the spike comprises a stop.

    PNG
    media_image1.png
    476
    861
    media_image1.png
    Greyscale


Regarding claim 3, Kraus discloses all of the limitations set forth in claim 2 wherein the stop is configured to contact the guide element to limit the insertion of the spike (see image above, stop can be advanced until it hits guide element 11), wherein the stop is configured to contact the guide element remote from part of the guide element configured to engage the opening (See image above, stop contacts guide element on proximal side, and guide element engages opening on distal side), wherein the stop is adjustable so as to allow adjustment of an insertable length of the spike (stop an be advanced or retracted), a hub being locatable in the opening through engagement with the opening (additional pieces of 11 can be considered a hub in addition to a guide), wherein the at least one surgical drill element configured to drill into the skull and to form an opening in the skull is configured such that the opening in the skull has a narrower diameter portion and a wider diameter portion (tip of the spike would create a narrower diameter portion than the body of the spike), wherein in use, the through hole of the guide element is elongate (figure 1), wherein the guide element is configured such that when located in the opening through engagement with the opening, an amount of the guide element 

    PNG
    media_image2.png
    661
    642
    media_image2.png
    Greyscale

Regarding claim 10, Kraus discloses a neurological apparatus comprising: a coordinate positioning apparatus configured to position surgical instruments relative to a skull (spacers, figures 2-4) and a kit according to claim 1.
Regarding claim 11, Kraus discloses a kit comprising: a cranial drill system comprising: at least one surgical drill element configured to drill into a skull and to form an opening in the skull, the opening having a narrower diameter portion and a wider diameter portion (see image below); and a spike (13) configured to penetrate a dura, the spike dimensioned to be a transition fit in the narrower diameter portion of the opening such that lateral translational movement of a section of the spike is limited when the section of the spike is located in the narrower diameter portion of the opening; and an implantable instrument (11, can be placed in an opening in the skull) configured to locate within the opening formed using the cranial drill 

    PNG
    media_image3.png
    438
    727
    media_image3.png
    Greyscale

Regarding claim 12, Kraus discloses all of the limitations set forth in claim 11, and further a neurological apparatus comprising: a coordinate positioning apparatus configured to position surgical instruments relative to a skull (spacers, figures 2-4); and a kit according to claim 11.
Regarding claim 13, Kraus discloses a kit comprising: a stepped guide for insertion into a skull (11) and a spike (13) configured to penetrate at least one of a dura and a brain, wherein the stepped guide is configured to guide the spike, the guide element being locatable in an opening in the skull through engagement with the opening (figure 1), wherein the spike comprises a stop (see image above), wherein the stop is configured to contact the stepped guide to limit the insertion of the spike (figure 1), wherein the stop is adjustable so as to allow 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ANH T DANG/             Primary Examiner, Art Unit 3771